Citation Nr: 1819724	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  12-33 631 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to increases in the (30 percent prior to October 10, 2017, and 50 percent from that date) staged ratings assigned for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1969 to August 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for PTSD, rated 30 percent, effective January 29, 2011.  In May 2015, a Travel Board hearing was held before the undersigned; a transcript is in the record.  In July 2017, the matter was remanded for additional development.  An October 2017 rating decision increased the rating to 50 percent, effective October 10, 2017.


FINDING OF FACT

It is reasonably shown that the Veteran's PTSD has been manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity throughout; at no time is it shown to have been manifested by symptoms productive of occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

A 50 percent (but no higher) rating is warranted for the Veteran's PTSD, throughout.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code (Code) 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection for PTSD and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An October 2012 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating, and an October 2017 supplemental SOC readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  

The Veteran has not raised any issues with VA's duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).  A deficiency under Bryant v. Shinseki, 23 Vet. App. 488 (2010), is not alleged (see Dickens and Scott).  The Board also finds there has been substantial compliance with its July 2017 remand directives in this matter.

Legal Criteria, Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

PTSD is rated under the General Rating Formula for Mental Disorders.  A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9400.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and the plain language of this regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). "[I]n the context of a 70[%] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 117.  Although a veteran's symptoms are the "primary consideration" in assigning a rating under § 4.130, the determination as to whether the veteran is entitled to a 70% disability evaluation "also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remissions.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

On April 2011 VA examination, the Veteran reported that he had received mental health treatment since 2003 for alcohol addiction, bipolar disorder, PTSD, and cyclothymia.  He was hospitalized in 2003, 2008, and 2010 for alcohol dependence.  His current treatment included the medications Zoloft and Depakote in addition to group therapy and individual psychotherapy, with fair effectiveness; he reported that the treatment for bipolar disorder with medication kept him relatively calm.  He reported a legal history of nine DWIs.  He reported that he has a son he has not seen since he was a child, is in touch with his sister who lives near him and sees her monthly, has a few good friends whom he sees several times a month, and does not like large groups of people.  He spent time on his computer and (several times a month) with friends watching movies or eating pizza.  He did not have a history of suicide attempt.  He reported a history of violence/assaultiveness when he forgets to take his medication or drinks too much; however, it had been about five years since his last fight.  He shared an apartment with two other men.  He had not worked since 1995; lost his driver's license several years earlier; lost his union membership while in jail; and his body could no longer handle the heavy work of a steam fitter.

On mental status examination, the Veteran was unshaven and wore disheveled clothes.  His psychomotor activity was unremarkable.  His speech was spontaneous, clear, and coherent but tangential.  His attitude toward the examiner was relaxed and attentive.  His affect was full.  Regarding his mood, he stated that he was irritated due to losing a hearing aid that morning; when asked if he was depressed or anxious, he denied both.  His attention was intact and he was fully oriented.  His thought process was rambling and showed circumstantiality.  His thought content was unremarkable, and he had no delusions.  His judgment was impaired and his insight was fair.  He reported sleep impairment with problems falling asleep and staying asleep once or twice a month; his records indicated that he got seven to nine hours of sleep per night.  He reported persistent visual hallucinations.  He did not have inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal thoughts, or suicidal thoughts.  His impulse control was fair; he reported that his last episode of violence was about five years earlier and alcohol was involved.  He was able to maintain minimum personal hygiene.  His remote, recent, and immediate memory was normal.  He reported that his PTSD symptoms were mild with no remissions; some symptoms were infrequent, such as reporting distressing dreams every couple of months.  He reported that he retired in 1995 after he lost his union membership due to not working due to incarceration.  The assessments included mild PTSD, alcohol dependence, and cyclothymic disorder; the examiner opined that the diagnoses of cyclothymic disorder and alcohol dependence are not considered to be related to the Veteran's military service.  The examiner noted that the Veteran is diagnosed with either cyclothymic disorder or bipolar disorder throughout his treatment history, and it is hard to separate the symptoms he reports from his chronic alcoholism; his other diagnoses would not account for the PTSD symptoms he reports.  The examiner opined that the Veteran's lack of insight into the impact of his drinking and his unwillingness to stop give him a poor prognosis.  The examiner further opined that the Veteran's frequent comments that "they told me I have 100 percent service connected PTSD" weigh heavily on the side of secondary gain which is not helpful in predicting a positive prognosis.  The examiner opined that the PTSD signs and symptoms result in deficiencies in most areas, including judgment (his judgment problems are evident in his choice of roommates, who are both drinkers, and his continued drinking despite verbalizing that he "gets a little crazy" when he drinks), family relations (the Veteran left his wife and has had no contact with either her or his son since the child was 6 years old), and mood (reported mood swings that may be related to the cyclothymia or possibly PTSD, although they did not sound severe).

Based on this evidence, an August 2011 rating decision granted service connection for PTSD, rated 30 percent, effective January 19, 2011.

On May 2013 VA examination, the Veteran reported that he was in contact with his sister and they get together several times a month; he did not have any additional family members in the area.  He denied any close romantic relationship since the previous exam.  He reported having one close friend who lived nearby, with whom he was in contact a couple of times every week; he denied having any other close friends but he had many acquaintances.  He reported having an "okay" relationship with his two roommates.  He denied any involvement in groups or organizations.  He reported that, since the previous exam, he had been employed at the VA Medical Center career link for over a year, helping people manage computers and monitoring their use.  He reported days when he did not want to go to work but he denied any persistent difficulty with tardiness or absenteeism, and attempted to make up his time if he did miss work.  He denied difficulty with peer or supervisory relationships and with managing anger in the work place.  He reported limitations in his work abilities due only to his physical disabilities.  He had no new or altered mental health problems since the previous exam, and had no stress except making sure his bills are paid on time.  

On mental status examination, the Veteran had a neat and clean appearance and adequate personal hygiene.  He was alert and fully oriented, and maintained good eye contact and appropriate social interactions.  His speech was normal with regard to rate, volume and prosody, and he had clear articulation.  His language was logical, coherent, and goal directed.  His affect was full range and congruent with the content of his thoughts, and his mood was euthymic.  He denied suicidal or homicidal ideation or intent.  There was no evidence of psychosis but he reported intermittent visual hallucinations and a persistent belief of other people sneaking up behind him.  There were no noticed tics, tremors, or strange mannerisms.  His memory appeared grossly intact but was not formally assessed.  His abstraction was intact but his insight and judgment were poor.  He reported recurrent thoughts about past actions but denied any recurrent intrusive recollections about his reported military trauma.  He denied difficulty with distressing dreams since he began taking Seroquel.  He reported psychological reactivity including feelings of anger upon exposure to trauma cues.  He did not report symptoms of physiological reactivity upon exposure to trauma cues.  He reported efforts to avoid thoughts, feelings, and conversations about his trauma.  He reported avoidance of sitting with his back exposed to open doors and avoidance of bars; he referenced a history of frequent fights in bar settings.  He related that he played on a computer, tended to a garden, and watched military and history channels and NASCAR races.  He reported constant feelings of emotional detachment.  He denied restricted range of affect or sense of foreshortened future.  He reported occasional irritability, with no associated or identified trigger.  He reported feelings of hypervigilance and exaggerated startle response.  He denied difficulty with concentration or memory impairment.  He denied persistent feelings of depression or sadness; he reported a past history of episodes of depression lasting for 2 to 3 weeks at a time.  He denied any current or past history of suicidal ideation or attempts.  He used public transportation without difficulty.  The examiner noted that since the previous exam, the Veteran was admitted for inpatient substance use treatment in August 2011 and May 2012.  His reported symptoms included depressed mood, anxiety, impaired judgment, disturbances of motivation and mood, and grossly inappropriate behavior.  The diagnoses included alcohol induced mood disorder with mixed features, chronic PTSD, and alcohol dependence in early partial remission.  The examiner opined that, given the overlapping and interactive nature of mood symptoms and PTSD, it is not possible to fully differentiate what portion of each symptom is attributable to each diagnosis without resorting to mere speculation; additionally, the Veteran's significant and lengthy history of alcohol use and his continued alcohol use further clouds his diagnostic picture.  The examiner opined that the Veteran's diagnoses cause occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant distress, or; symptoms controlled by medication.  The examiner opined that the Veteran had not experienced any exacerbation in his mental health symptoms since the previous exam; his PTSD symptoms remained relatively mild and appeared to have improved in some aspects since the last exam with use of psychotropic medication.  The examiner opined that the Veteran's PTSD is not of sufficient severity in and of itself to render him unemployable.

At the May 2015 Board hearing, the Veteran testified that he has reduced reliability and productivity due to his PTSD symptoms.  He testified that he has panic attacks approximately once a week and he does not know what triggers them.  He testified that he is starting to lose his short term and long term memory; that he dislikes repetition and abstract thinking; and that at times he lacks motivation.  He testified that he gets along with his sister but has no friends or other social relationships.  He testified that he last worked ten years earlier, and that when he worked he had difficulty following instructions he did not like.  He testified that he has had suicidal and homicidal ideations.  He testified that he takes VA-issued medication twice a day and sees a VA doctor for PTSD at least once a month.  He asserted that his PTSD has worsened since the 2013 VA examination .

On October 10, 2017 VA examination (pursuant to the Board's remand), the Veteran reported nightmares of brawls on piers between sailors of different ships and of talking to his late father, occurring approximately once to twice per month, but the connection to trauma in service was not clear.  He reported intrusive distressing memories of traumatic incidents in service once to twice per month for 5 to 10 minutes at a time.  He avoided crowded places including movie theaters and buses, and he limited talking about his traumatic stressors to some extent.  He reported depression, anxiety, and irritability.  He worked crossword puzzles, baked, and watched football, but fishing and hunting were limited by impaired physical mobility.  He reported detachment from others in that he is only close with one female friend, his sister, a niece, and two grand-nieces; he kept others at a distance.  He saw his sister once or twice a month and saw friends on occasion, as they visited him a couple of times a month.  With Seroquel he slept 12 to 14 hours a day; without it he had difficulty falling and staying asleep.  He reported that his concentration and memory are good.  He reported snapping verbally, startling to the sound of gunfire, and hypervigilance when he is out among people.  He reported episodes of depressive symptoms two weeks out of the month in which he does not feel like doing anything; he reported down mood, lack of energy, and no interest in activities.  His concentration was fair and he denied worthlessness or guilt.  He denied suicidal ideation or any history of attempts; he denied homicidal ideation.  He reported periods of elevated mood lasting two weeks at a time; he denied grandiosity or elevated self-esteem, thinking or talking faster, or risky or impulsive behaviors.  He reported visual hallucinations a couple of times per month, and auditory hallucinations a couple of times per month; he denied distress associated with these perceptual experiences, which occur independent of his mood state.  He reported working for Career Link part time until 2015 (when he broke his hip); he reported that much of his difficulty working is associated with physical limitations.
On mental status examination, the Veteran was open and cooperative.  There was no evidence of psychosis, mania, or disorientation directly observed.  He reported symptoms of bipolar disorder.  He reported visual and auditory hallucinations with little distress and with insight that they are not real.  He denied panic attacks.  He reported tended to hygiene and showered every other day.  He denied suicidal ideation or any history of suicide attempt.  He denied homicidal ideations.  His reported symptoms included depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and irritability.  The diagnoses included PTSD, unspecified bipolar disorder, and alcohol use disorder.  The examiner opined that the unspecified bipolar disorder was previously diagnosed as alcohol induced mood disorder, cyclothymic disorder, and bipolar disorder; the current diagnosis reflects the diagnosis recorded in the most recent treatment records and may be considered a progression of the condition.  The examiner opined that the bipolar disorder and alcohol use disorder are at least as likely as not separate conditions from PTSD.  However, the examiner opined that it is not possible to differentiate what portion of each symptom is attributable to each diagnosis, noting that depressed mood, impaired sleep, disturbance of motivation and mood, difficulty in work and social relationships, and irritability are associated with both PTSD and unspecified bipolar disorder, and alcohol use disorder can also contribute to these symptoms.  The examiner opined that the Veteran's mental health disorders cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation; all three diagnosed disorders are active and contribute to his functional impairment.

The examiner noted the Veteran's report that symptoms of unspecified bipolar disorder had onset after service, and he was unable to report specific time or circumstances of their onset.  The examiner opined that the bipolar symptoms do not reflect reactivity to trauma related stimuli but rather are described as having an episodic course unrelated to PTSD.  The examiner opined that a strong connection of bipolar disorder to PTSD has not been supported in research literature.  The examiner opined that the bipolar disorder is at least as likely as not distinct from the service connected PTSD; however, ratable symptoms could not be delineated.
Based on this evidence, an October 2017 rating decision granted a 50 percent rating for PTSD, effective October 10, 2017, the date of the VA examination showing increased symptomatology.

Additional VA treatment records throughout the appeal period show symptoms for the most part similar to those found on the examinations described above.  The Veteran has also submitted lay statements describing his difficulties due to his psychiatric disability.

The Board finds that, throughout (since the award of service connection), the PTSD symptoms and functional impairment reported by Veteran and noted by VA examiners and treatment providers (such as flattened affect; circumstantial, circumlocutory or stereotyped speech; impaired judgment; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships) reflect occupational and social impairment with reduced reliability and productivity.  The Board finds that on both the April 2011 and the May 2013 examinations, the Veteran reported symptoms of a nature and severity similar to those he reported in his May 2015 hearing testimony and on October 2017 examination (which were the basis for the assigned of the 50 percent "stage" in the ratings.  Progress notes reflect a level of functioning consistent throughout.  Accordingly, the Board finds that the criteria for a 50 percent rating were met throughout, and that such rating is warranted throughout (from the earlier effective date of January 29, 2011).  .

The evidence of record does not show that symptoms that met (or approximated) the criteria for a 70 percent rating were manifested at any time under consideration.  It is not shown that he has had occupational and social impairment, with deficiencies in most areas.  While he has on occasion (most notably on April 2011 examination when he reported persistent visual hallucinations) self-reported symptoms of greater severity, it is not shown by the record that such symptoms resulted in deficiencies in most areas.  Significantly, on the April 2011 examination he indicated that he had last resorted to violence (i.e., loss of impulse control) 5 years prior, well- before the evaluation period which begins in January 2011.  And while the April 2011 examiner opined that PTSD signs and symptoms result in deficiencies in most areas, including judgment (pointing that such is reflected by his choice of roommates who are both drinkers, his continued drinking, and his familial relations pointing to the fact that he left his wife and abandoned his son, the Board notes that that examiner also found the Veteran's PTSD symptoms to be mild (and that he appeared to be influenced by secondary gain, i.e., his reports and actions were compensation-driven.  The Board observes that the Veteran's abandonment of a marital relationship and son in the distant past do not necessarily reflect current social functioning, which is better reflected by the fact that he maintains good relations with a sister (whom he sees regularly), some friends with whom he socializes, and has (as he has self-reported many acquaintances).  Although his roommates may not be optimal with respect to his remaining alcohol-abuse-free, that he has managed to maintain circumstances where he lives with two roommates reflects some degree of social adaptation to circumstances encountered.  The record does not show that he requires assistance with tending to finances or with activities of daily living.  He worked until 2015 (when forced to stop due to physical injury -a hip fracture).  The reports of very brief audio or visual hallucinations once or twice a month noted on the most recent examination do not appear to have significantly impacted on occupational or social functioning.  The Board also notes the lay statements submitted by the Veteran in support of this claim.  Those statements detail the types of problems that result from the Veteran's PTSD symptoms.  The levels of functioning impairment described are encompassed by the criteria for the 50 percent rating  assigned, and do not reflect deficiencies in most areas.  Deficiencies in most areas simply are not shown, and a rating in excess of 50 percent is not warranted.  

Notably, the Veteran maintained employment until 2015, and has attributed his 2015 loss of employment to  physical/medical limitations.  An October 2017 rating decision denied the Veteran a TDIU (total disability rating based on individual unemployability) rating.  He has not expressed disagreement with the decision, and that matter is not before the Board.




ORDER

A 50 percent rating is granted for the Veteran's PTSD throughout (from the earlier effective date of January 29, 2011), subject to the regulations governing payment of monetary awards.

A rating in excess of 50 percent for PTSD is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


